ON MOTION FOR REVIEW OF AWARD OF ATTORNEY’S FEES
PER CURIAM.
Appellee, Kelly Frink, moves this court, pursuant to Rule 9.400(e), Florida Rules of Appellate Procedure, to review an order awarding appellate attorney’s fees.
Appellee was granted appellate attorney’s fees in the underlying appeal and the cause was remanded to the trial court for assessment of a reasonable fee. As appellee maintains, the trial court’s order awarding appellate attorney’s fees does not address the criteria set forth in Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), which is grounds for reversal. See Underwood v. Elliott, 601 So.2d 317 (Fla. 1st DCA 1992); Executive Square Ltd. v. Delray Executive Square Ltd., 553 So.2d 803 (Fla. 4th DCA 1989). Accordingly, we reverse and remand to the trial court to set forth the factors enunciated in Rowe.
REVERSED AND REMANDED.
DELL, C.J., GUNTHER, J., and ALDERMAN, JAMES E., Senior Justice, concur.